Citation Nr: 0917223	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1964 to February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Indianapolis, Indiana.  


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to 
his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the Veteran's active 
duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the entire benefit sought on appeal has 
been granted, the Board finds that discussion of VA's duties 
to notify and assist in accordance with the VCAA is 
unnecessary.

The Board also notes that this case was remanded in October 
2007 to afford the Veteran a new VA medical examination.  The 
Veteran received an examination in September 2008.  Thus, the 
Board finds that all remand directives have been complied 
with in accordance with Stegall v. West, 11 Vet. App. 268 
(1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the Veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his September 2008 VA audiology exam, the 
Veteran scored 40 decibels or above at all applicable Hertz 
levels.  Since one score at 40 decibels or above qualifies as 
hearing loss under the regulation, and since the Board finds 
no reason to dispute the credibility of the September 2008 
exam, the Board finds the Veteran suffers from current 
hearing loss in both of his ears.  38 C.F.R. § 3.385 (2008).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the Veteran's current hearing 
loss.  The Veteran stated in a letter received in November 
2004 that during the service he drove a truck and also helped 
refuel jets, which exposed him to loud noises.  Although the 
Veteran's DD-214 states that he was a truck driver and does 
not mention that he worked with jets, the Board notes that a 
large majority of the Veteran's service treatment records are 
stamped "U.S. Marine Corps Air Station, Quantico, 
Virginia."  This evidence suggests that the Veteran did in 
fact work around aircraft while on active duty service.  
Thus, giving the benefit of the doubt to the Veteran, the 
Board finds that he was exposed to events of acoustic trauma 
during service which could have resulted in hearing loss.  38 
U.S.C.A. § 5107(b) (West 2002).

Since the Veteran has sufficiently demonstrated he currently 
suffers from hearing loss and that events occurred during 
service which may have resulted in hearing loss, the final 
question is whether there is competent evidence of a nexus 
between the two.  A VA medical opinion made in December 2008 
states that the Veteran's hearing loss is more likely than 
not related to noise exposure during service.  The examiner 
stated that the September 2008 audiogram revealed classic 
findings of presbycusis and also noise-induced hearing loss.  
In cases such as this, where a disability is attributed to 
two sources, one service-related and one non-service related, 
the benefit of the doubt rule favors the service-related 
source.  38 U.S.C.A. § 5107(b) (West 2002).  Thus, the Board 
finds that the December 2008 opinion constitutes favorable 
medical evidence that the Veteran's bilateral hearing loss is 
related to his active duty service.

The Board has also reviewed a previous VA examination report 
from September 2004, which appears to reference an earlier 
opinion by stating, "it was judged that there was no 
evidence of any change that should be made in the original 
decision made that his hearing loss ... [was] not related to 
military service."  While this evidence weighs somewhat 
against the Veteran's claim, the source of the opinion is not 
readily apparent, and is otherwise not contained in the 
claims file.  Thus, the Board finds that this opinion is not 
as probative as the December 2008 VA opinion.
 
In sum, the evidence of record as to whether the Veteran's 
hearing loss is related to his active duty service is at 
least in equipoise.  Accordingly, the benefit-of-the-doubt 
rule applies and service connection must be granted.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


